Per Curiam.
This is an original action for writ of mandate in this Court in which relator has asked in substance that respondent court be mandated to set the second degree murder case of State of Indiana v. James Martin Spellman (this relator), No. 20451, pending in the Vigo Circuit Court, for trial at an early date and asking certain other relief incidental thereto. We issued the alternative writ.
' Subsequent to the issuance of the alternative writ and the filing of return thereto by respondent, affidavit has been filed in this Court certifying that the above entitled cause of State of Indiana v. James Martin Spellman, No. 20451, in the Vigo Circuit Court has been submitted to a trial by jury resulting in said Spellman’s conviction of manslaughter and his being *612sentenced for a term of two to twenty-one years in the Indiana State Prison.
As the matters encompassed in relator’s petition for writ of mandate are now moot, the alternative writ is now dissolved and the permanent writ denied.
Note. — Reported in 195 N. E. 2d 97.